UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CLIFFORD A. PAOLILLO,                  
                Plaintiff-Appellant,
                 v.
ADRIENNE MURPHY, individually, and               No. 01-1234
as Personal Representative and
Special Administrator of the Estate
of Frances Paolillo,
                 Defendant-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
              William M. Nickerson, District Judge.
                       (CA-99-2508-WMN)

                      Argued: December 5, 2001

                      Decided: January 10, 2002

     Before WIDENER and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Robert Allen Rohrbaugh, LAW OFFICE OF ROBERT
A. ROHRBAUGH, L.L.C., Rockville, Maryland, for Appellant. G.
Randall Whittenberger, MILES & STOCKBRIDGE, P.C., Frederick,
Maryland, for Appellee.
2                         PAOLILLO v. MURPHY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

  Clifford Paolillo (Clifford) appeals the district court’s grant of
summary judgment in favor of his sister, Adrienne Murphy (Adri-
enne), on his claims under Maryland law for breach of fiduciary duty,
conversion, deceit, and malicious prosecution. We affirm.

                                    I

   For many years prior to 1995, Frances Paolillo (Frances) and Adri-
enne maintained joint investment accounts with rights of survivorship.1
In August 1995, these joint investment accounts contained approxi-
mately 1.4 million dollars in municipal bonds.

   On August 25, 1995, Frances executed a will, a power of attorney
in favor of Adrienne, and the Frances Paolillo Revocable Trust docu-
ment (the Trust) in an attorney’s office in Frederick, Maryland.2 The
Trust designated Adrienne as the sole trustee, but provided that, upon
Frances’ death, any remaining trust assets would be divided equally
between Clifford and Adrienne.3

   In September 1995, Adrienne transferred approximately $745,000
in municipal bonds from the joint investment accounts to the Trust.
At the same time, Adrienne transferred approximately $716,000 in
municipal bonds from the joint investment accounts to the Adrienne
Murphy Revocable Trust.
    1
    Frances, who is now deceased, was the mother of Clifford and Adri-
enne.
  2
    Although Frances was exhibiting symptoms of dementia at the time
she executed the documents, the parties do not contend that she lacked
the mental capacity to execute these documents.
  3
    Frances’ will left her entire estate equally to Clifford and Adrienne.
                          PAOLILLO v. MURPHY                           3
   In late September 1995, Adrienne called Clifford and told him to
expect a call from Frances who was claiming that Adrienne had
robbed her. In the conversation, Adrienne told Clifford that, because
of Frances’ deteriorating mental condition, she had set up the Trust
to protect Frances’ assets. Adrienne also told Clifford that all of Fran-
ces’ assets had been placed in the Trust. According to Clifford, this
is the first time he was made aware of the existence of the Trust, and
he was not made aware, at that time, of the existence of the Adrienne
Murphy Revocable Trust.

   Thereafter, Clifford requested and received a copy of the Trust doc-
ument from the attorney that prepared it. According to Clifford, once
it was explained to Frances that Adrienne, as sole trustee, had "total
control" of the Trust, (J.A. 1276), Frances insisted that Clifford be
added as a trustee, which was done in December 1995.4

   According to Clifford, in July 1997, he began to suspect that all of
Frances’ money was not being deposited in the Trust. Thereafter, he
questioned Adrienne and made several attempts to get information
from brokerage firms which advised Clifford to contact Adrienne.

  On August 3, 1997, Adrienne wrote a note to the Edenton Nursing
Home in Frederick, where Frances resided. The note instructed the
nursing home that only Adrienne, her husband, and her daughter
could take Frances out of the nursing home and that if "Clifford . . .
comes to visit Frances, he cannot leave The Garden House without
my knowledge and permission." (J.A. 361).

   On November 3, 1997, Clifford attempted to leave the nursing
home with Frances, but the nursing home staff refused to allow her
to leave with him. As a result, Clifford assaulted an employee of the
nursing home, broke down a door, and drove off with Frances. When
Clifford and Frances were stopped in Pennsylvania, he agreed to let
her return to the nursing home. As a result of Clifford’s actions at the
Edenton Nursing Home, an arrest warrant was issued for Clifford for
kidnapping, assault, and destruction of property.5 When Clifford
  4
     In July 1996, the Trust was converted from a revocable trust to an
irrevocable trust.
   5
     The arrest warrant was issued pursuant to an Application for State-
ment of Charges submitted by Frederick County Deputy Sheriff Kenneth
Olander.
4                         PAOLILLO v. MURPHY
learned of the arrest warrant in August 1998, he voluntarily returned
to Maryland and surrendered.6

   On November 22, 1998, Frances died. However, a month earlier,
on October 19, 1998, Adrienne withdrew $52,148 from the Trust
without Clifford’s consent. As a result, Clifford filed suit in Frederick
County Circuit Court for an accounting. Through discovery, it was
revealed that $25,876 was also removed from the Trust without Clif-
ford’s consent. Eventually, the case was dismissed because all the
funds removed from the Trust were expended in accordance with the
terms of the Trust.

   On August 17, 1999, Clifford filed a complaint against Adrienne,
individually and as personal representative and special administrator
of the estate of Frances, in the United States District Court for the
District of Maryland. The complaint alleged six claims under Mary-
land law; two claims for breach of fiduciary duty, two claims for con-
version, one claim for deceit, and one claim for malicious
prosecution. The complaint sought two million dollars in compensa-
tory damages and an unspecified amount of punitive damages.

   On March 27, 2000, Adrienne filed two motions for summary judg-
ment, one relating to the malicious prosecution claim and the other
relating to the remaining claims. On August 11, 2000, the district
court held that all of Clifford’s claims were barred by Maryland’s
three-year statute of limitation,7 except the malicious prosecution
claim and the claims for breach of fiduciary duty and conversion
stemming from Adrienne’s 1998 withdrawals of money from the
Trust without Clifford’s consent. According to the district court, most
of Clifford’s claims were barred because Clifford knew of facts in
1995 sufficient to cause a reasonable person to investigate further and
a diligent investigation would have revealed the existence of the
claims. With respect to the malicious prosecution claim, the district
court held that the claim was not viable because Adrienne did not file
the charges, did not report the matter to the police, and did not insti-
gate or aid the criminal prosecution. With respect to the breach of
    6
     The kidnapping charge was dismissed in March 1999.
    7
     Md. Code Ann., Cts. & Jud. Proc. § 5-101.
                         PAOLILLO v. MURPHY                          5
fiduciary duty and conversion claims stemming from Adrienne’s 1998
withdrawals of money from the Trust without Clifford’s consent, the
district court denied without prejudice Adrienne’s motion for sum-
mary judgment and permitted Adrienne to supplement the record to
account for the funds withdrawn. Following an accounting by Adri-
enne, the district court granted summary judgment in favor of Adri-
enne on these claims.

  Clifford noted a timely appeal.

                                  II

   On appeal, Clifford initially contends that the district court erred
when it held that some of his claims were barred by Maryland’s three-
year statute of limitation. Next, Clifford contends that the district
court erred in granting summary judgment in favor of Adrienne on his
malicious prosecution claim and on his claims for breach of fiduciary
duty and conversion stemming from Adrienne’s 1998 withdrawals of
money from the Trust without his consent because there are genuine
issues of material fact concerning these claims.

   Upon reviewing the parties’ briefs and the applicable law, and hav-
ing had the benefit of oral argument, we find no reversible error.
Accordingly, we affirm on the reasoning of the district court. Paolillo
v. Murphy, No. 99-CV-2508 (D. Md. August 11, 2000 & January 22,
2001).

                                                          AFFIRMED